Citation Nr: 0405846	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-07 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to August 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran's substantive appeal in this case was received in 
June 2002.  He indicated that he wanted to testify at a 
Travel Board hearing at that time.  The RO wrote to the 
veteran in June 2002 to confirm his hearing request.  The 
veteran was also afforded an opportunity to change his 
hearing election.  The veteran responded in July 2002 that he 
wanted to have a local hearing instead of a Travel Board 
hearing.

Associated with the claims file is a report of an informal 
hearing held by the Decision Review Officer (DRO) in July 
2002.  The veteran's representative was present at the 
informal conference.  The veteran did not appear for a 
hearing.  

The veteran's representative provided a written notice that 
he had not heard from the veteran since he was contacted 
about evidence after the July 2002 informal hearing.  The 
representative told the DRO to proceed with the appeal.  The 
notice was received in January 2003.  As such the Board finds 
that the veteran's request for a hearing has been withdrawn 
and will conduct its appellate review based on the evidence 
of record.  38 C.F.R. § 20.704(e) (2003). 

The veteran's appeal was certified to the Board in July 2003.  
The veteran, through his representative, submitted a motion 
to advance his case on the docket in February 2004.  The 
motion was granted on February 26, 2004, with notice provided 
to the veteran and his representative.




FINDING OF FACT

The veteran's bilateral pes planus is productive of pain on 
use with calluses on the medial aspect of both arches, but 
without evidence of marked deformity, pain accentuated on 
manipulation and use, or swelling on use.


CONCLUSION OF LAW

The criteria for an increased evaluation for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from July 1942 to August 
1943.  He was given a Certificate of Disability for Discharge 
(CDD) in August 1943 for severe, third degree bilateral pes 
planus.  

The veteran submitted his original claim for disability 
compensation in August 1943.  He was granted service 
connection for his bilateral pes planus in January 1944.  He 
was assigned a 10 percent disability evaluation.  The 
veteran's disability evaluation was later increased to 30 
percent in August 1946.

The veteran was afforded a VA examination in June 1951.  
Based on the results of this examination, his disability 
evaluation was reduced to 10 percent by way of a rating 
decision dated in July 1951.  The veteran's 10 percent 
evaluation has remained in effect until the present time.  
The latest medical evidence of record prior to the current 
claim is a VA examination report dated in October 1987.

The veteran submitted his current claim for an increase in 
his disability evaluation in February 2002.  The RO wrote to 
the veteran in March 2002 and informed him of VA's duty to 
provide notice of what was needed to substantiate his claim 
and that VA would assist him in developing his claim.  The 
veteran was advised that he should submit any supporting 
evidence to the RO within 30 days.

The veteran responded in April 2002 and said that he was 
waiving the 30-day period.  He also said that he had no 
further evidence to submit and said that the RO could proceed 
with the adjudication of his claim.

The veteran was afforded an examination for compensation 
purposes in April 2002.  The veteran reported that he had had 
calluses on his feet for the last several years.  He also 
said that he had pain, weakness, stiffness, fatigue and lack 
of endurance with standing and walking.  The veteran further 
complained of weakness, stiffness, and fatigue with rest.  He 
said that these symptoms were constant.  The veteran reported 
that he had not received treatment for his feet, other than 
arch supports, which were not helpful.  The examiner reported 
that the veteran had calluses on the medial aspect of both 
arches without evidence of breakdown.  He said that the 
veteran's shoes were worn on the outsides.  The veteran had 
orthotics but did not find them beneficial.  The examiner 
remarked that the veteran did not wear corrective shoes, 
braces, or crutches.  He did not use a cane.  The examiner 
said that the veteran had obvious flat feet bilaterally.  
Nonweightbearing alignment and weight-bearing alignment of 
the Achilles tendon were normal.  There was no sign of 
painful motion, edema, instability, weakness, or tenderness 
of the feet.  There was no hallux valgus.  The veteran's 
posture was noted as normal.  He was noted to walk with a 
slight limp.  The examiner said that the veteran did have 
pain with prolonged walking or standing.  The examiner said 
that the diagnosis of flat feet was unchanged.  He said that 
the effects of the condition on the veteran's daily activity 
was that he had pain with prolonged walking or standing and 
that there were no effects on his usual occupation as the 
veteran was retired.

The examiner provided an addendum to his report later in 
April 2002.  The addendum includes the results of 
nonweightbearing and weight-bearing x-rays of the veteran's 
feet.  The nonweightbearing x-rays were interpreted to show 
mild degenerative changes at the first tarsal metatarsal 
joints.  The weight-bearing x-rays were interpreted to show a 
pes planus change when standing.  The examiner stated that 
the results did not change his diagnosis.

The veteran has argued that he had been evaluated as 30 
percent disabled previously and that he had not improved 
since that time.  He asserted that his current disability was 
more in line with a 30 percent evaluation.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran's service-connected disability for bilateral pes 
planus has been rated as 10 percent disabling under 
Diagnostic Code 5276, for a moderate disability.  38 C.F.R. 
§ 4.71a (2003).  Under Diagnostic Code 5276, where the 
weight-bearing line is over or medial to the great toe, and 
there are inward bowing of the tendo achillis and pain on 
manipulation and use of the feet, a 10 percent rating is for 
assignment on the basis of moderate disability.  A 30 percent 
rating is assigned for bilateral, severe disability, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, characteristic callosities.  

The evidence in this case does not support an increased 
evaluation.  There was no evidence of marked deformity, 
accentuated pain on manipulation and use, or indication of 
swelling on use at the April 2002 examination.  The examiner 
did say that there were calluses on the medial aspects of 
both arches.  Nevertheless, the Board finds that the 
veteran's disability is best characterized by the criteria 
for the 10 percent rating.  38 C.F.R. § 4.7.

The veteran reported no treatment for his pes planus in 
association with his current claim.  He gave subjective 
complaints regarding pain, stiffness, swelling, fatigue and 
instability at his examination in April 2002.  However, the 
examiner did not find any objective evidence to corroborate 
the veteran's complaints.  In fact, the examiner 
affirmatively stated that there were no signs of painful 
motion, edema, instability, weakness, or tenderness on 
examination.  The veteran's symptomatology was limited to a 
slight limp, pain with prolonged walking or standing, and 
calluses on the medial aspect of both arches.  Despite the 
indication of calluses, it should be pointed out that the 
veteran has not even developed some of the problems normally 
associated with the 10 percent rating, namely inward bowing 
of the tendo achillis or a change in the weight-bearing line.  
Consequently, having considered the several symptoms 
experienced by the veteran, the Board concludes that the 
veteran's problems are more akin to those described in the 
criteria for the 10 percent rating where pain on use of the 
feet is addressed.  In other words, the veteran's 
symptomatology more clearly approximates the criteria for a 
10 percent evaluation.  There is no evidence of record that 
contradicts the findings made at the April 2002 examination.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim.  

The Board has also considered the veteran's bilateral pes 
planus for additional functional loss the veteran may have 
sustained by virtue of other factors as described in 38 
C.F.R. §§ 4.40 and 4.45 (2003).  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  

In this case, the veteran's disability is rated as 10 percent 
disabling because of a pain on the use of his feet.  However, 
as noted above, the veteran does not experience additional 
functional limitation such as painful motion, weakness, 
edema, instability or tenderness.  The examiner provided 
specific findings in this regard in April 2002.  As noted 
above, pain is contemplated in the 10 percent rating assigned 
under Diagnostic Code 5276.  There are no additional factors 
to warrant the assignment of an increased evaluation.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased evaluation for the veteran's service-connected 
bilateral pes planus.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  

In deciding this case the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Certain notices are to be provided by the 
Secretary when in receipt of a complete or substantially 
complete application.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The purpose of the first notice is to advise the 
claimant of any information, or any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  The Secretary is to advise the 
claimant of the information or evidence that is to be 
provided by the claimant and that which is to be provided by 
the Secretary.  38 U.S.C.A. § 5103(a).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b).  In 
addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to assist by way of 
providing notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking an increased evaluation for a 
disability where service connection has been in effect for 60 
years.  

The veteran submitted his current claim in February 2002.  
The RO wrote to the veteran in March 2002 and notified him of 
the evidence/information needed to substantiate his claim for 
an increased evaluation.  The veteran was informed of what he 
needed to do to assist in the development of his claim and 
what the RO would do in that regard.  He was asked to 
identify any additional information/evidence that could be 
obtained in his case and that the RO would assist him in 
obtaining it if he wanted.  The veteran was asked to provide 
such information/evidence within 30 days.

The veteran responded in April 2002 that he wanted to waive 
the 30-day period.  He also said that he had no additional 
information or evidence to submit.  Finally, he asked that 
the adjudication of his claim proceed.

The veteran's claim was denied in April 2002.  The RO 
notified the veteran of the denial that same month.  The 
notice and a copy of the rating decision informed the veteran 
why the evidence failed to support an increased evaluation in 
his case.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to warrant an increased evaluation.  The 
veteran was specifically told what was required of him and 
what VA would do.  Consequently, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that the 
veteran was afforded a VA examination in this case.  The 
veteran reported that there was no additional evidence to 
submit or obtain.  The veteran also originally desired to 
have a hearing but this request was later considered to be 
withdrawn by his representative as noted in the Introduction 
section of this decision.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



